Citation Nr: 0023645	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied entitlement to service 
connection for PTSD.

The veteran relocated and jurisdiction of his claim for VA 
benefits has been assumed by the RO in Boise, Idaho.

Subsequent to a transfer of his case to the Board of 
Veterans' Appeals (Board) for appellate review, the veteran 
submitted additional evidence with waiver of initial review 
by the RO.


FINDINGS OF FACT

1.  The veteran's Vietnam service decorations include a 
Combat Infantryman's Badge and a Purple Heart.

2.  Competent medical evidence of record includes a diagnosis 
of PTSD based on combat service related stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303(d), 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was treated for 
psychiatric symptomatology diagnosed as paranoid type 
schizophrenic reaction.

The veteran's record of service (DD-214) and associated 
service documentation show his decorations include a Vietnam 
Campaign Medal, Vietnam Service Medal, Purple Heart, and 
Combat Infantryman's Badge.  He was trained and served as a 
light weapons infantryman with the United States Army in 
Vietnam.

The RO granted entitlement to service connection for 
schizophrenic reaction, paranoid type, with assignment of a 
10 percent evaluation when it issued a rating decision in 
February 1970.

A March 1998 VA special psychiatric examination for disorders 
other than PTSD shows the veteran was found capable of 
continuing to manage his own financial affairs.

An April 1998 VA special psychiatric examination for PTSD 
concluded in no diagnosis.

A November 1999 memorandum from a VA psychiatrist shows the 
veteran was being treated for PTSD at the VA Medical Center 
in Boise, Idaho.

VA conducted a special psychiatric examination of the veteran 
in April 2000.  The veteran described in detail eleven 
combat-related stressors to which he was exposed in Vietnam.  
The examiner recorded that based on the interview and 
psychometric testing, the veteran met the diagnostic criteria 
for a diagnosis of combat-related PTSD.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir., 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of a claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than 
in a government record) is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting on current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

With respect to PTSD, the Court has held that a well-grounded 
claim for PTSD requires (1) medical evidence of a current 
PTSD disability; (2) medical or lay evidence (presumed 
credible for these purposes) of an in-service stressor; and 
(3) medical evidence of a link between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); see Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service; see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of doubt doctrine in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran is in receipt of combat-
related decorations, he has been diagnosed with PTSD, and 
competent medical authority links his PTSD to combat-related 
stressors to service.

After reviewing the record, the Board finds that all 
indicated development has been completed, and VA has 
satisfied the duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection for PTSD changed while the veteran's claim 
was pending.  As the Cohen determination was in effect when 
the RO reviewed his case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Barnard v. Brown, 4 Vet. App. 384 (1993).

Following a review of the pertinent evidence of record, the 
Board finds that the evidence supports a grant of entitlement 
to service connection for PTSD.  In this regard, the Board 
notes that the veteran was trained and served as light 
weapons infantryman in Vietnam.  He is in receipt of combat-
related decorations.  VA has diagnosed the veteran with PTSD 
and has linked the diagnosis to eleven stressors the veteran 
described on examination.

There is no evidence of record to discount attribution of the 
veteran's PTSD to his period of active service.  It is the 
finding of the Board that the record supports a grant of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 1110;  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

